NO








NO. 12-09-00247-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
SENIOR LIVING PROPERTIES,
LLC.,         '     APPEAL
FROM THE 7TH
APPELLANT
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
CLARA JOLENE ALVARES,
INDIVIDUALLY
AND AS                                '     SMITH COUNTY, TEXAS
REPRESENTATIVE OF THE
ESTATE
OF CLARA MAE FOSTER,
DECEASED
AND ON BEHALF OF WILLIAM
EDGAR
FOSTER AND THE ESTATE OF
JIMMY
LOUISE CARNES, APPELLEES


                                                      MEMORANDUM
OPINION
PER CURIAM
            Appellant
and Appellees have filed an agreed motion to dismiss this appeal.  In their
motion, the parties state that they have reached a resolution of this dispute
and no longer wish to pursue the appeal.  Because the parties have met the
requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the motion is
granted, and the appeal is dismissed.  
Opinion delivered December 2, 2009.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
(PUBLISH)